EXHIBIT 10.59
 
ADIT RESOURCES CORP.
NON-QUALIFIED STOCK OPTION PLAN
 
 
l.          Purpose.  This Non-Qualified Stock Option Plan (the "Plan") is
intended to advance the interests of Adit Resources Corp. (the "Company") and
its shareholders, by encouraging and enabling selected officers, directors,
consultants and key employees upon whose judgment, initiative and effort the
Company is largely dependent for the successful conduct of its business, to
acquire and retain a proprietary interest in the Company by ownership of its
stock.  Options granted under the Plan are intended to be Options which do not
meet the requirements of Section 422 of the Internal Revenue Code of 1954, as
amended (the "Code").


2.          Definitions.


(a)          "Board" means the Board of Directors of the Company.


(b)          "Committee" means the directors duly appointed to administer the
Plan.


(c)          "Common Stock" means the Company's Common Stock.


(d)          "Date of Grant" means the date on which an Option is granted under
the Plan.


(e)          "Option" means an Option granted under the Plan.


(f)          "Optionee" means a person to whom an Option, which has not expired,
has been granted under the Plan.


(g)          "Successor" means the legal representative of the estate of a
deceased optionee or the person or persons who acquire the right to exercise an
Option by bequest or inheritance or by reason of the death of any Optionee.


3.          Administration of Plan.  The Plan shall be administered by the
Company's Board of Directors or in the alternative, by a committee of two or
more directors appointed by the Board (the "Committee").  If a Committee should
be appointed, the Committee shall report all action taken by it to the
Board.  The Committee shall have full and final authority in its discretion,
subject to the provisions of the Plan, to determine the individuals to whom and
the time or times at which Options shall be granted and the number of shares and
purchase price of Common Stock covered by each Option; to construe and interpret
the Plan; to determine the terms and provisions of the respective Option
agreements, which need not be identical, including, but without limitation,
terms covering the payment of the Option Price; and to make all other
determinations and take all other actions deemed necessary or advisable for the
proper administration of the Plan.  All such actions and determinations shall be
conclusively binding for all purposes and upon all persons.
 
 
 

--------------------------------------------------------------------------------

 
 
4.          Common Stock Subject to Options.  The aggregate number of shares of
the Company's Common Stock which may be issued upon the exercise of Options
granted under the Plan shall not exceed 2,000,000.  The shares of Common Stock
to be issued upon the exercise of Options may be authorized but unissued shares,
shares issued and reacquired by the Company or shares bought on the market for
the purposes of the Plan.  In the event any Option shall, for any reason,
terminate or expire or be surrendered without having been exercised in full, the
shares subject to such Option but not purchased thereunder shall again be
available for Options to be granted under the Plan.


5.          Participants.  Options may be granted under the Plan to employees,
directors and officers, and consultants or advisors to the Company (or the
Company’s subsidiaries), provided however that bona fide services shall be
rendered by such consultants or advisors and such services must not be in
connection with the offer or sale of securities in a capital-raising
transaction.


6.          Terms and Conditions of Options.  Any Option granted under the Plan
shall be evidenced by an agreement executed by the Company and the recipient and
shall contain such terms and be in such form as the Committee may from time to
time approve, subject to the following limitations and conditions:


(a)          Option Price.  The Option Price per share with respect to each
Option shall be determined by the Committee.


(b)          Period of Option.  The period during which each option may be
exercised, and the expiration date of each Option shall be fixed by the
Committee.


(c)          Vesting of Shareholder Rights.  Neither an Optionee nor his
successor shall have any rights as a shareholder of the Company until the
certificates evidencing the shares purchased are properly delivered to such
Optionee or his successor.


(d)          Exercise of Option.  Each Option shall be exercisable from time to
time during a period (or periods) determined by the Committee and ending upon
the expiration or termination of the Option; provided, however, the Committee
may, by the provisions of any Option Agreement, limit the number of shares
purchaseable thereunder in any period or periods of time during which the Option
is exercisable.


(e)          Nontransferability of Option.  No Option shall be transferable or
assignable by an Optionee, otherwise than by will or the laws of descent and
distribution and each Option shall be exercisable, during the Optionee's
lifetime, only by him.  No Option shall be pledged or hypothecated in any way
and no Option shall be subject to execution, attachment, or similar process
except with the express consent of the Committee.


(f)          Death of Optionee.  If an Optionee dies while holding an Option
granted hereunder, his Option privileges shall be limited to the shares which
were immediately purchasable by him at the date of death and such Option
privileges shall expire unless exercised by his successor within four months
after the date of death.
 
 
2

--------------------------------------------------------------------------------

 
 
7.          Reclassification, Consolidation, or Merger.  If and to the extent
that the number of issued shares of Common Stock of the Corporation shall be
increased or reduced by change in par value, split up, reclassification,
distribution of a dividend payable in stock, or the like, the number of shares
subject to Option and the Option price per share shall be proportionately
adjusted by the Committee, whose determination shall be conclusive.  If the
Corporation is reorganized or consolidated or merged with another corporation,
an Optionee granted an Option hereunder shall be entitled to receive Options
covering shares of such reorganized, consolidated, or merged company in the same
proportion, at an equivalent price, and subject to the same conditions.  The new
Option or assumption of the old Option shall not give Optionee additional
benefits which he did not have under the old Option, or deprive him of benefits
which he had under the old Option.


8.          Restrictions on Issuing Shares.  The exercise of each Option shall
be subject to the condition that if at any time the Company shall determine in
its discretion that the satisfaction of withholding tax or other withholding
liabilities, or that the listing, registration, or qualification of any shares
otherwise deliverable upon such exercise upon any securities exchange or under
any state or federal law, or that the consent or approval of any regulatory
body, is necessary or desirable as a condition of, or in connection with, such
exercise or the delivery or purchase of shares purchased thereto, then in any
such event, such exercise shall not be effective unless such withholding,
listing, registration, qualification, consent, or approval shall have been
effected or obtained free of any conditions not acceptable to the Company.


Unless the shares of stock covered by the Plan have been registered with the
Securities and Exchange Commission pursuant to Section 5 of the Securities Act
of l933, each optionee shall, by accepting an option, represent and agree, for
himself and his transferrees by will or the laws of descent and distribution,
that all shares of stock purchased upon the exercise of the option will be
acquired for investment and not for resale or distribution.  Upon such exercise
of any portion of an option, the person entitled to exercise the same shall,
upon request of the Company, furnish evidence satisfactory to the Company
(including a written and signed representation) to the effect that the shares of
stock are being acquired in good faith for investment and not for resale or
distribution.  Furthermore, the Company may, if it deems appropriate, affix a
legend to certificates representing shares of stock purchased upon exercise of
options indicating that such shares have not been registered with the Securities
and Exchange Commission and may so notify the Company's transfer agent.  Such
shares may be disposed of by an optionee in the following manner only: (l)
pursuant to an effective registration statement covering such resale or reoffer,
(2) pursuant to an applicable exemption from registration as indicated in a
written opinion of counsel acceptable to the Company, or (3) in a transaction
that meets all the requirements of Rule l44 of the Securities and Exchange
Commission.  If shares of stock covered by the Plan have been registered with
the Securities and Exchange Commission, no such restrictions on resale shall
apply, except in the case of optionees who are directors, officers, or principal
shareholders of the Company.  Such persons may dispose of shares only by one of
the three aforesaid methods.


9.          Use of Proceeds.  The proceeds received by the Company from the sale
of Common Stock pursuant to the exercise of Options granted under the Plan shall
be added to the Company's general funds and used for general corporate purposes.
 
 
3

--------------------------------------------------------------------------------

 
 
l0.          Amendment, Suspension, and Termination of Plan.  The Board of
Directors may alter, suspend, or discontinue the Plan at any time.


Unless the Plan shall theretofore have been terminated by the Board, the Plan
shall terminate ten years after the effective date of the Plan.  No Option may
be granted during any suspension or after the termination of the Plan.  No
amendment, suspension, or termination of the Plan shall, without an Optionee's
consent, alter or impair any of the rights or obligations under any Option
theretofore granted to such Optionee under the Plan.


11.          Limitations.  Every right of action by any person receiving options
pursuant to this Plan against any past, present or future member of the Board,
or any officer or employee of the Company arising out of or in connection with
this Plan shall, irrespective of the place where such action may be brought and
irrespective of the place of residence of any such director, officer or employee
cease and be barred by the expiration of one year from the date of the act or
omission in respect of which such right of action arises.


l2.          Governing Law.  The Plan shall be governed by the laws of the State
of Nevada.


13.         Expenses of Administration.  All costs and expenses incurred in the
operation and administration of this Plan shall be borne by the Company.




4

--------------------------------------------------------------------------------